          Case 3:21-cr-00016-IM        Document 1       Filed 01/21/21     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                                     --------
                                                     3:21-cr-00016-IM

               v.                                    INDICTMENT

CODY LEVI MELBY,                                     18 U.S.C. § 930(b)

               Defendant.                            Forfeiture Allegation



                               THE GRAND JURY CHARGES:

                                          COUNT 1
                        (Possession of a Firearm in a Federal Facility)
                                     (18 U.S.C. § 930(b))

       On or about January 8, 2021, in the District of Oregon, defendant CODY LEVI MELBY

with the intent that a firearm be used in the commission of a crime, did knowingly possess and

cause to be present such fiream1 in a Federal facility, to wit: the Mark 0. Hatfield Federal

Courthouse grounds;

       In violation of Title 18, United States Code, Sections 930(b).



IIII

/Ill

IIII

Indictment                                                                                     Page 1
          Case 3:21-cr-00016-IM        Document 1      Filed 01/21/21    Page 2 of 2




                                FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant shall forfeit to the United States

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 246l(c), the firearm(s) involved in that offense,

including without limitation a Glock GMBH, model 45, 9 mm caliber handgun bearing serial

number BKLU0l1.




Dated: January   J. I    2021                       A TRUE BILL.




                                                    OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
United States Attorney




Indictment                                                                                Page2
